DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 introduces “a channel”, “a first end fitting” and “a second end fitting” which depend from Claim 1 which sets forth “a track”.  The relationship between the track, channel and end fittings is unclear.  It appears that the structures of Claim 1 are elements of the first and second end fittings of Claim 7.  Examiner notes that if the structures of Claim 1 are elements of the first and second end fittings which then interface with a separate channel then these limitations would receive favorable consideration towards allowance.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duthie, U.S. Patent 1,735,314 in view of Haarer, U.S. Patent 3,881,219.
Duthie teaches a track that suspends sliders for sliding movement comprising a bottom surface (see below) of the track extending along a length of the track, a slot (2) in the bottom surface of the track and having a length extending along the length of the track, a first slot surface extending through the bottom surface of the track adjacent the slot and extending along the length of the track, a second slot surface extending through the bottom surface of the track adjacent the slot and extending along the length of the track, the first and second slot surfaces are on opposite sides of the slot and parallel.
Duthie does not teach a curved slot surface extending through the bottom surface of the track adjacent the slot and being an extension of the first slot surface and being on the opposite side of the slot from the second slot surface.
Haarer teaches a similar track device with a bottom surface, slot, and first and second slot surfaces.  Haarer further teaches a curved slot surface (see below) extending through the bottom surface and being an extension of the first slot and being an on an opposite side of the slot from the second surface (since the curved slot surface begins on the opposite side of the slot as the second surface, it is interpreted to meet the limitation as claimed).
At the time of the invention it would have been obvious to modify the track of Duthie such that the outlet slots 3 of Duthie would teach the curved slot surface of Haarer because that would permit a [Claim 1].


    PNG
    media_image1.png
    323
    871
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    305
    650
    media_image2.png
    Greyscale

	Regarding Claim 3, see drawing selection above from Duthie which clearly teaches first and second ends of the slot at opposite ends of the track and note that the slot section modified by Haarer is at one of the slot which is interpreted to be the first end of the slot.
Claim 4, see straight length of the slot visible in the drawing selection of Duthie above.
	Regarding Claims 5-6, see Duthie which teaches a slider having a head (7) having a perimeter dimension and having a neck (6) depending from the head, the neck having a perimeter dimension that is smaller than the perimeter dimension.  Note that Duthie discloses a plurality of sliders each having a head and a perimeter dimension and structure as set forth above.
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to engage…second slot surface”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Duthie-Haarer, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
	Regarding Claims 10 and 12-15, see rejections of Claims 1 and 3-6 above and note the ledges below which create the top and bottom surfaces. The remaining limitations are taught in the previous rejections.

    PNG
    media_image3.png
    297
    632
    media_image3.png
    Greyscale
 
Claim 19¸ Examiner notes that these method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Claims 2, 9, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duthie-Haarer as applied to Claim 1 above, and further in view of Gartzke, U.S. Patent 3,579,710.
Duthie teaches an extension (see drawing selection above) and note position relative to the curved slot surface.
Duthie does not teach a tapered slot surface on the extension second slot surface that tapers away from the curved slot surface as the tapered slot surface extends from the second slot surface.
Gartzke teaches a track device similar to the devices above with a tapered slot surface (see fig. 2, elements 17, 18 and).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a tapered surface on the Duthie-Haarer in the position claimed because that would provide an additional entry point for the slider heads to be inserted from a different angle which may be required in certain installation environments, [Claim 2].
Regarding Claim 9, all the aspects of the instant invention are disclosed above but for curved slot surface being acutely angled to the bottom surface and the second slot surface being at a perpendicular angle.
Gartzke teaches a track device similar to the devices above with. a guide member with a head is inserted into track where one side of the track is at an acute angle to a bottom surface of a track and the 
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Duthie-Haarer combination with the acute angle of Gartzke on the curved slot because that would facilitate insertion of the heads of the sliders of Duthie.
Regarding Claims 11 and 18, see rejections of Claims 2 and 9 above in light of rejection of Claim 10.  
Regarding Claim 20¸ Examiner notes that these method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Allowable Subject Matter
Claims 7-8 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677